           Case 1:18-vv-01256-UNJ Document 34 Filed 10/21/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1256V
                                      Filed: July 16, 2019
                                        UNPUBLISHED


    NORMA KELLER, Personal
    Representative of the Estate of
    ELIZABETH KELLER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 21, 2018, petitioner, as personal representative of the estate of
Elizabeth Keller, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
alleges that Elizabeth Keller suffered Guillain-Barre Syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine administered on September 19, 2017. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.



1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01256-UNJ Document 34 Filed 10/21/19 Page 2 of 5



       On July 10, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for GBS. On July 16, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $486,583.28
comprised of $235,000.00 for pain and suffering, $250,000.00 for the death benefit, and
$1,583.28 for past unreimbursed medical expenses. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. at 2. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $486.583.28 (comprised of $235,000.00 for pain
and suffering, $250,000.00 for the death benefit, and $1,583.28 for past
unreimbursed medical expenses) in the form of a check payable to petitioner,
Norma Keller, as Personal Representative of the Estate of Elizabeth Keller. 3 This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Petitioner has provided documentation establishing that she is the legal representative of the Estate of
Elizabeth Keller. Proffer at 3.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
         Case 1:18-vv-01256-UNJ Document 34 Filed 10/21/19 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                  )
 NORMA KELLER,                                    )
 Personal Representative of the Estate of         )
 ELIZABETH KELLER,                                )
                                                  )    No. 18-1256V
                Petitioner,                       )    Chief Special Master Dorsey
                                                  )    ECF
 v.                                               )
                                                  )
 SECRETARY OF HEALTH AND HUMAN                    )
 SERVICES,                                        )
                                                  )
                Respondent.                       )
                                                  )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On August 21, 2018, petitioner filed a petition for compensation under the Vaccine Act,

alleging that Elizabeth Keller suffered from Guillain-Barré Syndrome (“GBS”) as a result of an

influenza (“flu”) vaccine administered on September 19, 2017. The petition further alleged that

Ms. Keller’s subsequent death was vaccine related. On June 25, 2019, respondent conceded that

entitlement to compensation was appropriate under the terms of the Vaccine Act. Thereafter, on

July 10, 2019, Chief Special Master Dorsey issued a Ruling on Entitlement, finding that

petitioner was entitled to vaccine compensation for Elizabeth Keller’s GBS and her death

resulting from complications from GBS.

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$486,583.28. The award is comprised of the following: $235,000.00 for pain and suffering,

$250,000.00 for the death benefit, and $1,583.28 for past unreimbursed medical expenses. This
          Case 1:18-vv-01256-UNJ Document 34 Filed 10/21/19 Page 4 of 5



amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

 II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $486,583.28, in the form of a check payable to petitioner as Personal

Representative of the Estate of Elizabeth Keller. Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Petitioner has provided documentation establishing that she is the legal representative of the

Estate of Elizabeth Keller.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Mollie D. Gorney
                                                     Mollie D. Gorney
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington D.C. 20044-0146
                                                     Tel: (202) 616- 4029
                                                     mollie.d.gorney@usdoj.gov
         Case 1:18-vv-01256-UNJ Document 34 Filed 10/21/19 Page 5 of 5



Dated: July 16, 2019
